Judgment unanimously affirmed, with costs to the respondent. In our opinion, the plaintiff failed to establish his claim that the tax deed to Hubbard of parcel 57 includes any of plaintiff’s land. At all events it cannot be said that the findings of the trial court on this question are against the weight of the evidence. We think, however, that the eleventh finding of fact should be struck out and a new finding made to the effect that the tax deeds held by defendant Hubbard do not include any part of plaintiff’s land. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ. Settle order on notice.